 In the Matter of THEABBOTT LABORATORIES,INC.andDRUG TRADESALESMEN'S UNION,CIOCase No. 2-R-6158.-Decided April 22, 1946Messrs.E. L. ShattuckandH.C.Harris,of New York City, forthe Company.Messrs.Mac MattisandLeonard Wacker,of New York City, for theUnion.Mr. Martin T. Camacho,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon an amended petition duly filed by Drug Trade Salesmen'sUnion, CIO, herein called the Union, alleging that a question affect-ing commerce had arisen concerning the representation of employeesof The Abbott Laboratories, Inc., New York City, herein called theCompany, the National Labor Relations Board provided for an appro-priate hearing upon due notice before Robert Silagi, Trial Examiner.Said hearing was held at New York City on March 14, 1946. TheCompany and the Union appeared and participated.All parties wereafforded full opportunity to be heard,to examineand cross-examinewitnesses, and to introduce evidence bearing on the issues.The TrialExaminer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.All parties were afforded an oppor-tunity to file briefs with the Board.,Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF TIIE COMPANYThe AbbottLaboratories, Inc., is an Illinois corporation maintain-ing its general office in North Chicago, Illinois.The Company oper-'Subsequent to the bearing,the parties eptered into a stipulation for correction of thetianscnpt of the record made at the hearingThis stipulation is hereby made, and ispart of the record in this proceeding and the record corrected in accordance with thestipulation67 N. L R B, No 73.561692148-46-vol 67-37 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDates a number of plants and warehouses throughout the United States.However, this proceeding is concerned solely with the Company'sbranch office located in New York City.At this branch office, theCompany is engaged in the receipt, warehousing, sale, and distributionof pharmaceuticals, medicinal chemicals, biologicals, vitamin products,sundry drugs, and drug preparations.These products are sold anddistributed to wholesale drug houses, retail druggists, physicians,dentists, veterinaries, hospitals and similar institutions.During theyear 1945 more than $100,000 worth of the above-mentioned productswere delivered to said branch office, the major portion. of which wasshipped to New York City from points outside the State of NewYork.During the same year, the value of the products sold anddistributed by said branch office exceeded $100,000, part of which wasshipped to points within the State of New York, the balance beingshipped to points in New Jersey and Connecticut.The Company concedes that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDDrug Trade Salesmen's Union, affiliated with the Congress of In-dustrial Organizations, is a labor organization admitting to member-ship employees of the Company.,III.THE QUESTION CONCERNING REPRESENTATIONOn or about November 26, 1945, the Union addressed a letter to theCompany informing the latter that it represented a majority of theCompany's sales representatives.The Union also requested an ap-pointment for the purpose of discussing a collective bargaining agree-ment with the Company.The Company did not reply to that letter.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITFor the purpose of distributing its products, the Company hasdivided the country into 26 sales districts.Several districts are ad-ministered through a branch office.New York has such a branch2The Field Examiner reported that the Union submitted 21 authorizations, all of whichwere dated between November 24, 1945, and January 10, 1946. Since the Company did notsubmit a pay roll, no check was made of the cardsThere are, however, 28 employees within the unit petitioned for THE ABBOTT LABORATORIES, INC.563office consisting of Districts 6, 20, 22, and 24.3The Union seeks torepresent all sales representatives of the Company employed in DistrictNo. 6.The Company, however, contends that the appropriate unitshould include the sales representativesof all4 districts which makeup the New York branch office.All sales representatives have substantially the same duties, quali-fications and pay range.Their job is to visit physicians, hospitals,retail pharmacies and wholesale druggists, and sell them the Com-pany's products.Nearly all are registered pharmacists.Each of the four districtsmaintainsits office within the confines ofits geographical limits; the sales representatives, however, file dailyreports with the New York branch office. The sales representativesofDistricts 20, 22, and 24 do considerable traveling, at companyexpense, and usually by automobile. It is necessary at times for someof these salesmen within the three latter districts to leave their homesfor a night or two. The sales representatives of District No. 6, on theother hand, work within the metropolitan area of New York Cityand with one exception rarely find it necessary to make overnightbusiness trips.Aside from semi-annual conventions of 2 or 3 days'duration, there is no contact among the sales representatives of thefour districts.However, the salesmen within each district meet moreoften or occasionally to discuss their problems and exchange views.Each district is separately managed by a sales manager who exercisesno supervision over sales representatives outside of his own district.District sales managers can hire new salesmen to cover their owndistricts.'If there is a desirable opening available in a certain districtthen men who have been in that district prior to the opening are givenfirst consideration.For the purpose of sales promotion the Companyfosters sales competitions wherein prizes for high men are awardedwithin the district, as well as high men divisionally and nationally.During the last 4 years there has beery but one transfer of a salesrepresentative from one district to another within the New Yorkbranch office. The Union has confined its organizational efforts to thesales representatives of District No. 6.In view of the foregoing facts and in the absence of any history ofcollective bargaining, we believe that a unit consisting exclusively ofsales representatives of District No. 6 is appropriate at this time.5We,The geographical areas covered by these distrintsare as followsDc,tnct 6-The counties of New Yolk, Pronx, Kings, Queens,Nassau and Suffolk allin the State of New YorkDistrict 20-The territoi y nnchycen Ss racuse and New Yolk City,District 22-Half of the northern pant of New Jersey and three counties in New York.District 24--The State of ConnecticutThe parties agree that district sales managers are supervisory employees and shouldhe excluded f0 om any unit found to beappropriatec SeeMatter of WinthropChemical Compani,,59 N L R. B 1550; andMatter ofNorfolkSouthern BitsCorponanon,60 N. L. R. B 630 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDtherefore find that all sales representatives of the Company,employedin District No. 6, but excluding the district sales manager and anyother supervisory employeeswithauthority to hire, promote, dis-charge, discipline,or otherwise effect changes in the status ofemployees,or effectivelyrecommendsuch action,constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9(b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among theemployees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuantto the powervested in the National LaborRelations Board by Section 9(c) of the NationalLaborRelations Act,and pursuantto ArticleIII, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargainingwith The AbbottLaboratories,Inc., NewYork City,an electionby secretballot shallbe conducted as early as possible,but not later than thirty (30) daysfrom the date of this Direction,under the direction and supervisionof the Regional Director for the Second Region, acting in this matteras agent forthe NationalLabor Relations Board, and subject toArticleIII, Sections10 and 11, of saidRules and Regulations, amongthe employees in the unit found appropriate in SectionIV, above, whowere employed during thepay-rollperiod immediately preceding thedate of this Direction,includingemployees who did notwork duringthe said pay-roll period because they were ill or on vacation or tem-porarily laid off,and includingemployeesin the armed forces of theUnited States who present themselves in person at the polls, butexcluding those employeeswho havesince quit or been discharged forcause and have not been rehired or reinstated prior to the date ofthe election,to determine whether or not they desire to be representedby DrugTrade Salesmen'sUnion, CIO,for the purposes of collectivebargaining.CHAIRMANHERZOG took no part in the consideration of the aboveDecision and Directionof Election.